Citation Nr: 0620692	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  04-40 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-operative 
residuals of ulcerative colitis.


REPRESENTATION

Appellant represented by:	Adjutant General's Office of 
Pennsylvania


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 decision that, in part, denied 
service connection for ulcerative colitis.  

In August 2005, the veteran and his spouse testified at a 
video-conference hearing before the undersigned. During the 
hearing, the undersigned granted the veteran's request for a 
60-day abeyance to submit additional documentary evidence.  
To date, VA has not received any additional response from the 
veteran.


FINDING OF FACT

Current post-operative residuals of ulcerative colitis are 
not related to a disease or injury in service.


CONCLUSION OF LAW

The criteria for service connection for post-operative 
residuals of ulcerative colitis are not met.  38 U.S.C.A. 
§§ 1110, 1112, 1113 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through the November 2001 and May 2003 letters, the RO 
notified the veteran of elements of service connection and 
the evidence needed to establish each element.  These 
documents served to provide notice of the information and 
evidence needed to substantiate the claim.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  The letters 
requested that he provide the names and addresses of medical 
providers, the time frame covered by the records, and the 
condition for which he was treated, and notified him that VA 
would request such records on his behalf if he signed a 
release authorizing it to request them.

The letters asked him if he had any additional evidence to 
submit, and thereby put him on notice to submit information 
or evidence in his possession.

The Pelegrini court also held that notice to a claimant 
pursuant to the VCAA should be provided prior to the initial 
adverse decision.

The May 2003 VCAA notice was provided after the rating action 
on appeal.  The timing deficiency was remedied by the fact 
that the veteran's claim was re-adjudicated by the agency of 
original jurisdiction after notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or to 
assign an effective date for the disability on appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The Board 
finds no prejudice to the veteran in proceeding with a denial 
of service connection for post-operative residuals of 
ulcerative colitis, as concluded below, because any question 
as to the appropriate disability rating and effective date to 
be assigned is rendered moot.

There is no indication that any additional action is needed 
to comply with the duty to assist the veteran.  The RO has 
obtained copies of the veteran's service medical records and 
all identified post-service treatment records, and has 
arranged for the veteran to undergo VA examinations in 
connection with the claim on appeal, reports of which are of 
record.  The veteran has not identified, and the record does 
not otherwise indicate, any existing pertinent evidence that 
has not been obtained.  He has also been afforded necessary 
examinations.

Because all identified records have been obtained; the 
veteran has been given notice of and opportunity to submit, 
evidence needed to substantiate the claim; and he has been 
afforded all needed examinations; further assistance would 
not be reasonably likely to substantiate the claim, and 
further notice or assistance are not required.  38 U.S.C.A. 
§ 5103A.

II.  Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

The veteran's service medical records show complaints of, and 
treatment for, abdominal cramps and diarrhea in April 1967.  
The November 1967 separation examination revealed no 
complaints of stomach or intestinal troubles, or of rectal 
bleeding.  No disability at separation was documented.

The post-service medical records show that the veteran was 
hospitalized in September 1972 for treatment of internal and 
external hemorrhoids.

Records show that the veteran underwent a sigmoidoscopy in 
October 1974, in an attempt to locate the etiological factor 
of his rectal bleeding.  The results reflected an ulcerative 
proctitis.

Records show that the veteran had been symptomatic for severe 
proctocolitis for several years, and that he had a severe 
attack of diarrhea with blood in the stool in January 1976.  
He was hospitalized and treated for diarrhea and rectal 
bleeding.  The assessment, as suggested by biopsy, was acute 
ulcerative colitis.

In September 1980, the diagnosis was chronic inflammatory 
bowel disease.  Studies showed numerous small filling defects 
throughout the colon, which was unchanged from a September 
1978 study.

The veteran first underwent a "bowel reduction" in April 
1981.  In January 1983, he underwent a total proctectomy and 
ileostomy because of continued intractable ulcerative 
colitis.

A VA nurse practitioner opined in March 2002 that it did 
appear that the veteran had the start of abdominal problems 
while in service, close to the end of his service dates, 
which subsequently wound up with ulcerative colitis.  The 
Board notes that the nurse practitioner references the April 
1967 and October 1967 notations in the service medical 
records, and the veteran's discharge from service in November 
1967; however, the October 1967 notation pertained to 
treatment for miliaria rubra and for cerumen, and not for 
abdominal cramps or for diarrhea.

A VA examiner opined in October 2002 that it was possible 
that the veteran could have had the onset of ulcerative 
colitis while in service.  The examiner noted that the 
veteran did not have any blood in the stool while in service, 
but extensive testing had not been done; the veteran could 
have had positive hemoccults.  The examiner concluded that it 
"was hard to say" whether the ulcerative colitis started in 
service or not.

Another VA examiner opined in October 2002 that the episode 
of abdominal cramps and diarrhea in service in 1967 was not 
related to the subsequent development of ulcerative colitis 
in 1976.  The examiner noted that, with the passage of time 
from 1967 to 1976, the veteran may have had symptoms of 
irritable bowel, and may have had some anal bleeding, but 
that it was unusual for ulcerative colitis to not have 
significant blood loss per rectum, when there is a marked 
inflammation of the bowel.  In January 2003, the same 
examiner added that the time interval, from 1967 to 1976, 
seems long to relate his current illness to the episode 
reported in service, and that there was no report from the 
veteran of diarrhea or of rectal bleeding from 1967 to 1976.

In August 2005, the veteran testified that he did see blood 
from his rectum within six months of being discharged from 
service, and that his diarrhea and stomach cramps, noted in 
service, never went away.

The evidence in support of the veteran's claim includes his 
report of abdominal cramps and diarrhea in service and a 
continuity of symptomatology since that time, the service 
medical records showing treatment for abdominal cramps and 
diarrhea, and the documentation of current post-operative 
residuals of ulcerative colitis.

Indeed, the first element of service connection, namely a 
current disease, is well established.  It is not in dispute 
that the veteran has current disability from ulcerative 
colitis.

The report of abdominal cramps and diarrhea provide evidence 
of disease in service, if not of ulcerative colitis.

The point of dispute is whether there is a nexus between the 
current disability and service.

The nurse practitioner's opinion is of little probative value 
because it is based on an inaccurate history, namely the 
misconception that the veteran was treated for abdominal 
problems in October 1967.  The nurse practitioner's opinion 
also fails to link the abdominal problems in service with 
current post-operative residuals of ulcerative colitis.

The opinion of one VA examiner in October 2002 that it was 
"hard to say" whether the ulcerative colitis had started in 
service or not, is speculative.  An opinion based on 
speculation is insufficient to establish service connection.  
Bostain v. West, 11 Vet. App. 11 Vet. App. 124 (1998); Obert 
v. Brown, 5 Vet. App. 30 (1993).  

The other VA examiner in October 2002 and January 2003 
provided a rationale, based on an accurate reading of the 
record, for the conclusion that it was less likely than not 
that ulcerative colitis began in service.  It is therefore 
more probative.

While the veteran is competent to offer statements of first-
hand knowledge that he continued to have abdominal cramps, 
diarrhea, and rectal bleeding soon after his discharge from 
service, as a lay person he is not competent to render a 
probative opinion on a medical matter, such as the etiology 
of his current post-operative residuals of ulcerative 
colitis.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

Because the most probative opinions are against the claim, 
the preponderance of the evidence is against the grant of 
service connection.  Reasonable doubt does not arise, and the 
claim is denied.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for post-operative residuals of ulcerative 
colitis is denied.



______________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


